DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pub. No. 2011/0111852 A1 hereinafter referred to as Cohen).
As per claims 1, 8, and 15, Cohen teaches an electronic gaming device, non-transitory, computer-readable storage medium, and method (abstract and Fig. 1A) comprising: at least one display device comprising a hybrid display area (paragraph [0102] referred to as a hybrid display) and a button deck assembly (Fig. 1A and 3C and paragraph [0066] see touch screen overlaid with physical buttons); and a game controller comprising a processor in communication with a memory (Fig. 1B, item 54 and paragraph [0036]), wherein the game controller is configured to: receive player input corresponding to a selection of an electronic game of a plurality of electronic games (Fig. 4, item 420 and paragraphs [0073]-[0074] player is able to select a game via item 420 input); and in response to the player input: control display of a first plurality of game aspects on the hybrid display area of the at least one display device (Fig. 4 and paragraphs [0073]-[0077] describes various inputs related to selected theme which includes changing inputs such as images like the image of a drinking panda to order a drink); and control display of a second plurality of game aspects on the button deck assembly of the at least one display device (Figs. 3c and 4 and paragraphs [0076], [0093], and [0102] touch screen for Fig. 4 can include the hybrid display of Fig. 3C with customized inputs for associated buttons).
As per claims 2, 9, and 16, Cohen teaches a gaming device, method, and medium wherein the game controller is further configured to: receive a second player input corresponding to a selection of a second electronic game of the plurality of electronic games (Fig. 4 and paragraph [0074] player can change the theme by selecting a different game such as between the panda game and a kitten themed game); and in response to the second player input: control display of a third plurality of game aspects on the hybrid display area of the at least one display device (Fig. 4 and paragraphs [0075]-[0076] input is customized to the game); and control display of a fourth plurality of game aspects on the button deck assembly of the at least one display device (Figs. 3c and 4 and paragraphs [0076], [0093], and [0102] touch screen for Fig. 4 can include the hybrid display of Fig. 3C with customized inputs for associated buttons with input customized to the selected game as per paragraph [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7, 10-12, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. No. 2011/0111852 A1 hereinafter referred to as Cohen) in view of Lyons et al. (US Pub. No. 2014/0094298 A1 hereinafter referred to as Lyons).
As per claim 3, 10, and 17, Cohen does not specifically teach a gaming device, method, or medium wherein the electronic game comprises a virtual playing card game, the first plurality of game aspects comprises at least one virtual playing card, and the second plurality of game aspects comprises at least one of a hold option or a cancel option.  However, Cohen does teach using the device for video poker (paragraph [0037]) and Lyons teaches a gaming machine (abstract) comprising a virtual button deck including virtual buttons (Figs. 2A-3, 73-78, and 80 and paragraph [0018], [0177], and [0460]-[0461] describes and displays various virtual button decks comprising a touch screen with virtual buttons for input for various games.  See example item 320 virtual button in Fig. 3 which allows for cards to be drawn.) wherein the virtual deck includes a hybrid combination with a physical button (Figs. 73-78 and 80 and paragraph [0460] includes a physical button to the right of the displayed virtual buttons) and the virtual buttons allows for the selection between items including for a card game such as drawing cards (Fig. 3, item 320) or for virtual slot games regarding the bet amount per line (Figs. 73-74).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cohen with Lyons, since by including virtual buttons for selection of specific items in a game in the hybrid display of Cohen the game allows for greater variety of game options to be selected as configured by the selected wagering game including by having the selections that support various wagering game inputs thereby increasing the use of the system while still including the physical button on the touch panel.  Specifically it would have been obvious to include the specific wagering game input selections for the game on the buttons thereby allowing the game to be carried out including input commands required to play the game such as commands in a card game such as folding, raising, or selecting new cards.
As per claims 4, 11, and 18, Cohen does not teach a gaming device, method, or medium wherein the game controller is further configured to, in response to selection of the hold option, cause the at least one virtual playing card to be selected and kept in the electronic game.  However, Cohen does teach using the device for video poker (paragraph [0037]) and Lyons teaches a gaming machine (abstract) comprising a virtual button deck including virtual buttons (Figs. 2A-3, 73-78, and 80 and paragraph [0018], [0177], and [0460]-[0461] describes and displays various virtual button decks comprising a touch screen with virtual buttons for input for various games.  See example item 320 virtual button in Fig. 3 which allows for cards to be drawn.) wherein the virtual deck includes a hybrid combination with a physical button (Figs. 73-78 and 80 and paragraph [0460] includes a physical button to the right of the displayed virtual buttons) and the virtual buttons allows for the selection between items including for a card game such as drawing cards (Fig. 3, item 320) or for virtual slot games regarding the bet amount per line (Figs. 73-74) wherein the game includes poker (paragraphs [0156] and [0194]) wherein emphasis is added when a game action occurs in relations to a card (Fig. 4A and paragraphs [0191]-[0193]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cohen with Lyons, since by including virtual buttons for selection of specific items in a game in the hybrid display of Cohen the game allows for greater variety of game options to be selected as configured by the selected wagering game including by having the selections that support various wagering game inputs thereby increasing the use of the system while still including the physical button on the touch panel.  Specifically it would have been obvious to include the specific wagering game input selections for the game on the buttons thereby allowing the game to be carried out including input commands required to play the game such as commands in a card game such as folding, raising, or selecting new cards.
As per claims 5, 12, and 19, Cohen does not teach a gaming device, method, or medium wherein the game controller is further configured to, in response to selection of the cancel option, cause the virtual playing card to not be kept in the electronic game.  However, Cohen does teach using the device for video poker (paragraph [0037]) and Lyons teaches a gaming machine (abstract) comprising a virtual button deck including virtual buttons (Figs. 2A-3, 73-78, and 80 and paragraph [0018], [0177], and [0460]-[0461] describes and displays various virtual button decks comprising a touch screen with virtual buttons for input for various games.  See example item 320 virtual button in Fig. 3 which allows for cards to be drawn.) wherein the virtual deck includes a hybrid combination with a physical button (Figs. 73-78 and 80 and paragraph [0460] includes a physical button to the right of the displayed virtual buttons) and the virtual buttons allows for the selection between items including for a card game such as drawing cards (Fig. 3, item 320) or for virtual slot games regarding the bet amount per line (Figs. 73-74) wherein the game includes poker (paragraphs [0156] and [0194]) wherein emphasis is added when a game action occurs in relations to a card (Fig. 4A and paragraphs [0191]-[0193]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cohen with Lyons, since by including virtual buttons for selection of specific items in a game in the hybrid display of Cohen the game allows for greater variety of game options to be selected as configured by the selected wagering game including by having the selections that support various wagering game inputs thereby increasing the use of the system while still including the physical button on the touch panel.  Specifically it would have been obvious to include the specific wagering game input selections for the game on the buttons thereby allowing the game to be carried out including input commands required to play the game such as commands in a card game such as folding, raising, or selecting new cards.
As per claims 7, 14, and 20, Cohen does not specifically teach a gaming device, method, or medium wherein the electronic game comprises a slot game, the first plurality of game aspects comprises at least one payline, and the second plurality of game aspects comprises at least one input amount.  However, Cohen does teach input for a slot game comprising bet amount (Fig. 4) and Lyons teaches a slot game input comprising bet amount and number of paylines (Figs. 97-98).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cohen with Lyons, since by including payline selection the features of Cohen are better able to carryout the standard slot games which comprise payline selection.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub. No. 2011/0111852 A1 hereinafter referred to as Cohen) in view of Lyons et al. (US Pub. No. 2014/0094298 A1 hereinafter referred to as Lyons) and Lapalme et al. (US Pub. No. 2019/0102969 A1 hereinafter referred to as Lapalme).
As per claims 6 and 13, Cohen does not specifically teach a gaming device or medium wherein the hybrid display area comprises a virtual button deck comprising at least one virtual button and wherein the button deck assembly comprises: a button deck display area; and a button deck having at least one mechanical push button including a lens cap.  However, Cohen teaches a hybrid touch display with physical buttons (Fig. 3C and paragraph [0066]) wherein the button is a push button which is transparent (paragraph [0066]), Lyons teaches a gaming machine (abstract) comprising a virtual button deck including virtual buttons (Figs. 2A-3, 73-78, and 80 and paragraph [0018], [0177], and [0460]-[0461] describes and displays various virtual button decks comprising a touch screen with virtual buttons for input for various games.  See example item 320 virtual button in Fig. 3 which allows for cards to be drawn.) wherein the virtual deck includes a hybrid combination with a physical button (Figs. 73-78 and 80 and paragraph [0460] includes a physical button to the right of the displayed virtual buttons) and the virtual buttons allows for the selection between items including for a card game such as drawing cards (Fig. 3, item 320) or for virtual slot games regarding the bet amount per line (Figs. 73-74), and Lapalme teaches a gaming device comprising a dynamic button deck having at least one mechanical push button including a lens cap over a touch screen (Figs. 9-12 and paragraphs [0088], [0092], and [0094]-[0097] describes physical buttons which are attached to the touch screen which are transparent to allow an image from the touch screen to be viewed through the button lens (paragraph [0097]) which are configured to be depressed (paragraphs [0095]-[0096]) in order to provide input to the touch screen (paragraphs [0088] and [0092])).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cohen with Lyons and Lapalme, since by including virtual buttons for selection of specific items in a game in the hybrid display of Cohen the game allows for greater variety of game options to be selected as configured by the selected wagering game including by having the selections that support various wagering game inputs thereby increasing the use of the system while still including the physical button on the touch panel.  Additionally, the physical structure of the buttons of Lapalme are usable thereby allowing for the image to be clearly seen through the top lens of the button.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11288912. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a hybrid display area comprising physical buttons, virtual buttons, and touch input wherein the display is modified based on a selected game.  The current claims differ in the sense they focus on a single display and not include the other touch display in patent 11288912.  However this is an exclusion of a feature and therefore is not patentably distinct since the component focus upon is similar to the one in granted patent 11288912.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Humphrey et al. (US Pub. No. 2019/0026989 A1) teaches a card game comprising input for holding a card on a virtual display and physical or virtual buttons for input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        10/20/2022